 

UNITED STATES BANKRUPTCY
EASTERN DISTRICT OF NORTH CAROLINA
FAYETTEVILLE DIVISION

IN RE:

Andrew Lyle Dice, Chapter 13
Case No.: 18-05618-5-JNC

Debtor.
MOTION TO CONTINUE

NOW COMES Brenton D. Adams, Esquire, attorney for Debtor herein, and moves the
Court for a continuance of the hearing scheduled for May 1, 2019 to a later date. The Debtors’
attorney is currently in negotiation with the attorney for Gateway One Lending and Finance, LLC
to resolve the Objection to Confirmation of Plan and hopes to resolve the matter without need for
a hearing.

WHEREFORE, the undersigned attorney for Debtors hereby moves for an Order
continuing the Confirmation Hearing scheduled for May |, 2019 to be continued to a later date.

BRENT ADAMS & ASSOCIATES

/sf Brenton D. Adams

BRENTON D. ADAMS

Attorney for Debtor

PO Box 1389

Dunn, NC 28335

Phone: (910) 892-8177

Facsimile: (910) 483-7903
Dated: April 30, 2019 Brent @brentadams.com
 

Label Matrix for local noticing
0417-5

Case 18-05618-5-JNC

Eastern District of North Carolina
Raleigh

Fri Feb 22 08:11:51 EST 2019

Gateway One Lending & Finance
Attn: Managing Agent

160 N. Riverview Dr., Ste 100
Anaheim, CA 92808-2253

ServiSolutions

Attn: Managing Agent

PO Box 242967

Montgomery, AL 36124-2967

Brenton D. Adams

Brent Adams & Associates
PO Box 1389

Dunn, NC 28335-1389

Alabama Housing Finance Authority
PO Box 242928
Montgomery, AL 36124-2928

Gateway One Lending & Finance
Attn: Managing Agent

PO Box 650004

Dallas, TX 75265-0004

Thomas £. McDonald, Esq.
Brock & Scott, PLLC

5431 Oleander Dr., Suite 200
Wilmington, NC 28403-5857

Joseph A. Bledsoe ITI
PO Box 1618
New Bern, NC 28563-1618

U. &. Bankruptcy Court

300 Fayetteville Street, 4th Floor
P.O. Box 791

Raleigh, NC 27602-0791

Gateway One Lending & Finance, LLC
175 N Riverview Drive
Anaheim, CA 92808-1225

Andrew Lyle Dice
1301 Koinonia Drive
Spring Lake, NC 28390-1548

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (dj) address.

(d}Alabama Housing Finance Authority

PO Box 242528
Montgomery, AL 36124-2928

End of Label Matrix

Mailable recipients 10
Bypassed recipients 1
Total il
